Per curiam:
It appears from the record in the foregoing case that the patent, No. 1285117, issued November 19,1918, to Harry D. Gibbs and Courtney Conover, employees of the Government of the United States, in the Department of Agriculture, has been by them assigned to the Government of the United States of America and the people thereof, in accordance with the provisions of the act of March 3, 1883 (22 Stats. 625), and that said the Government of the United States is the real party in interest in the interference proceedings appealed to this court, in the names of said Gibbs and Conover, from the decision of the Board of Appeals of the United States Patent Office.
The court, therefore, orders and directs that no fees shall be required to be paid to the clerk of this court, as provided by Buie V of the court, for filing and docketing said appeal or for supervising the printing of the record therein. It is the opinion of the court that the proviso of paragraph 4 of the “ schedule ” of said Buie V should apply, and it is directed that the same shall hereafter apply, to appeals by the Government in patent cases as well as in customs cases.